Citation Nr: 0913513	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to June 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the RO.   


FINDINGS OF FACT

1.  In a December 2004 decision, the RO denied the Veteran's 
claim of service connection for PTSD; the Veteran was 
notified of this decision and apprised of his appellate 
rights, but did not timely appeal this determination.  

2.  The evidence added to the record since the December 2004 
RO decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  

3.  The Veteran is not shown to have had combat with the 
enemy while serving on active duty.  

4.  A current diagnosis of PTSD due to a verified or 
potentially verifiable stressor during the Veteran's active 
service is not shown.  


CONCLUSIONS OF LAW

1.  Subsequent to the final December 2004 RO decision, new 
and material evidence has been received to reopen the claim 
of service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  

2.   The Veteran does not have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The rule is effective on November 9, 2000, with exceptions, 
to include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement VCAA and do not provide any rights other than those 
provided by VCAA.  

By way of letters dated in November 2006 and May 2007, the 
Veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim, including notice 
regarding new and material evidence, and notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was also informed that he should send to VA 
evidence in his possession that pertains to the claim, and 
was advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the Veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The RO also provided the Veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the Veteran's claim, and 
also specifically informed the Veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the Veteran's behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, post-
service medical treatment reports, and statements submitted 
by the Veteran in support of the claim.    

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and expending of VA's resources is not warranted.  
See 38 U.S.C.A. § 5103A.  


II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  

An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this case, the evidence submitted after December 2004 
consists of medical treatment records and statements 
submitted by the Veteran in support of the claim.  Of 
particular significance are medical records indicating that 
the Veteran has been diagnosed with PTSD.  
 
The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim.  

This evidence is neither cumulative nor redundant of the 
evidence of record at the time of the December 2004 RO 
decision and, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the Veteran's application to reopen the 
claim of service connection for PTSD is granted.  


III.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  Further, service connection may be 
granted for disability proximately due to or the result of a 
service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining service connection, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In June 1999, revised the regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

If the claimed stressor is not combat-related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  When a claim of PTSD is 
based on a non-combat stressor, "the non-combat Veteran's 
testimony alone is insufficient proof of a stressor," 
Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), and 
"credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist only of after-the-fact 
medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether the Veteran 
actually engaged in combat with the enemy.  Zarycki v. Brown, 
6 Vet. App. 91 (1993).  

Here, the Board notes that, while the Veteran's alleged 
stressors may have involved combat conditions, there is no 
evidence in the Veteran's claims file, including his service 
personnel records, to suggest that the Veteran engaged in 
combat.  As such, the Board finds that the Veteran did not 
engage in combat.  

The Veteran described his in-service stressors only in 
general terms.  Specifically, the Veteran stated that he 
served in Vietnam and was stationed at Da Nang.  He indicates 
that his MOS was military police.  

He reported serving as a security guard at an ammo dump and 
that he and his fellow soldiers experienced incoming enemy 
fire and witnessed injuries to and deaths of fellow soldiers 
and others.  

In November 2006 and February 2007, the RO requested that the 
Veteran provide additional specific information in order to 
assist in verifying the Veteran's stressors.  

Specifically, the RO requested a two-month specific date 
range when the stressful event occurred, the Veteran's unit 
of assignment at the time of the stressful event, and the 
geographic location of the stressful event.  

The Veteran responded in February 2007 that he had no 
additional evidence to submit.  

In light of the foregoing, the Board must deny the Veteran's 
claim.  While the Veteran has been diagnosed with PTSD, the 
evidence contained in the Veteran's claims file does not 
serve to corroborate the claimed in-service stressors.  

The Veteran described stressful events only in general terms 
and did not provide information that would have enabled the 
RO to undertake a search of military records for purposes of 
verification.  As such, there is no evidence in the record 
that tends to support stressful events in service outside of 
the Veteran's own statements.

Here, the Board notes that applicable law states that, when a 
claim of PTSD is based on a non-combat stressor, "the non-
combat Veteran's testimony alone is insufficient proof of a 
stressor," Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), 
and "credible supporting evidence of the actual occurrence 
of an in-service stressor cannot consist only of after-the-
fact medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

In this case, the only direct evidence of stressful events in 
the record are the Veteran's own statements, and these were 
stated only in general terms.  

In sum, the Board notes that in order to grant service 
connection for PTSD, credible supporting evidence that the 
claimed in-service stressor occurred must be presented.  38 
C.F.R. § 3.304(f); Cohen.  This has not been accomplished in 
this case.  Without such evidence that the claimed in-service 
stressor occurred, service connection for PTSD must be 
denied.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed.  

Service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


